In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Wesley Hills dated October 16, 1996, which, after a hearing, denied the petitioner’s application for a certification of a nonconforming use and an area variance, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated April 15, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the petition, as the determination of the Zoning Board of Appeals of the Village of Wesley Hills was supported by substantial evidence in the record and was neither arbitrary nor capricious (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Rizzo v Board of Appeals on Zoning, 247 AD2d 543; Matter of Turner v Organ, 240 AD2d 507). Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.